EXHIBIT 10.21

 

EXECUTION VERSION

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of November 14, 2013 (this
“Employment Agreement”), by and between TheStreet, Inc., a Delaware corporation
(the “Company”), and James Cramer (“Cramer”).

 

WHEREAS, Cramer has been employed by the Company pursuant to several prior
employment agreements, the most recent of which was dated as of December 10,
2010 and effective as of January 1, 2011, as amended (the “Prior Employment
Agreement”); and

 

WHEREAS, Cramer and the Company wish to amend and restate the Prior Employment
Agreement in its entirety as set forth herein to document the mutually agreeable
terms and conditions of Cramer’s continued relationship with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

Section 1.   Duties.

 

(a) The Company has appointed Cramer, and Cramer has accepted the appointment,
as an outside contributor for the Company. This Employment Agreement, except as
otherwise specifically noted herein, shall be effective as of December 1, 2013
(the “Effective Date”) and shall expire on December 31, 2017, unless sooner
terminated in accordance with Section 4 hereof (the “Term”). During the Term,
except during any week when Cramer is on vacation as set forth in Section 2(d)
hereof, Cramer will, in a manner consistent with practice as in effect on the
Effective Date, (i) author no fewer than twelve (12) articles per week of
original content intended for publication in the Company’s digital media
properties (www.thestreet.com, www.realmoney.com, www.mainstreet.com,
www.bankingmyway.com, www.stockpickr.com and such other websites as the parties
may mutually agree to add) (collectively, the “Sites”) and (ii) make blog
postings to www.realmoney.com and be an on-camera participant in videos for
display on the Sites. In addition, during the Term, Cramer agrees to write for
and oversee and manage the editorial content of, the Company’s product known as
“Action Alerts PLUS” (which the parties may mutually agree, from time to time,
to rename; provided that, as between the parties, the Company shall be the sole
and exclusive owner of the trademark in such product) and for such other
products as the parties may mutually agree during the Term, and to maintain his
charitable trust in connection with the publication of Action Alerts PLUS, in a
manner and at a level consistent with the current practice in effect as of the
Effective Date; it being acknowledged and agreed that Cramer shall perform such
duties with support from the Research Director, as defined in Section 1(b)
below.

 

(b) (i) During the Term, the Company agrees to provide (A) an assistant who
shall provide support both for Cramer and the Company’s Chief Executive Officer
(the “Executive Assistant”), (B) a research director (the “Research Director”)
who shall provide support for Cramer’s duties with respect to Action Alerts PLUS
(and any other products the parties may mutually agree during the Term),
provided that the support provided by the Research Director to Cramer, and the
compensation payable to the Research Director, shall not be less

 



than that in effect as of the Effective Date and (C) two researchers to assist
Cramer with preparation for his “Mad Money” show broadcast over CNBC (the “Mad
Money Research Staff”), provided that CNBC agrees to and does reimburse the
Company, promptly after the Company invoices CNBC for the cost of each member of
the Mad Money Research Staff, including salary, bonus, benefits and any direct
expenses associated with the Mad Money Research Staff (including, without
limitation, severance). Each of the Executive Assistant, the Research Director
and the Mad Money Research Staff shall be an employee of the Company and shall
be approved by Cramer. The Executive Assistant and Research Director shall be
subject to all laws, rules, regulations and policies, including the Company’s
Insider Trading Compliance Program: Statement of Policies on Trading in
Securities, Insider Trading Compliance Program: Statement of Policies on Trading
in Securities by Members of the Board of Directors, Officers and Certain
Designated Employees, and Investment Policies for Editorial Staffers, current
copies of which are attached as Exhibits A-1, A-2 and A-3, respectively, hereto
(collectively, the “Investment Policy”), as are applicable to employees of the
Company, and shall be located at the Company’s offices. For purposes of the
Investment Policy, the Executive Assistant shall be subject to the trading
restrictions applicable to “Editorial Staffers” under the Investment Policies
for Editorial Staffers. It is understood that the Research Director’s first
priority shall be to provide support to Cramer as provided above. However, to
the extent the Research Director has additional capacity after fulfilling those
duties, the Company may assign additional duties to the Research Director in a
manner substantially consistent with the practice under the Prior Employment
Agreement.

 

(ii) During the Term, the Company agrees to provide reasonable office space,
computer access and supplies for Cramer’s personal assistant (the “Personal
Assistant”) at times Cramer is in the Company’s office, provided the Personal
Assistant executes a confidentiality agreement in a form attached as Exhibit B
hereto, and provided further that the Personal Assistant materially complies at
all times with Company policies applicable to the Executive Assistant. Effective
January 1, 2014, the Company shall reimburse Cramer for all documented
out-of-pocket annual expenses incurred by him in engaging the Personal Assistant
in the amount of $125,000 per calendar year during the Term, which amount shall
be subject to further increase on an annual basis during each year of the Term
(with the first such adjustment, if any, after the 2014 calendar year) by an
amount equal to the applicable cost of living adjustment applied to Social
Security Income for the calendar year in which such adjustment occurs.

 

(iii) During the Term, the Company agrees to provide Cramer with access to a
Bloomberg terminal, at the Company’s sole expense, in a manner no less favorable
than the practice during the Prior Employment Agreement.

 

(iv) During the Term, the Company shall reimburse Cramer for all documented
out-of-pocket expenses incurred by him in engaging a driver in the amount of
$75,000 per calendar year during the Term; provided, that, effective January 1,
2014, such amount shall be increased to $125,000 per calendar year, which amount
shall be subject to further increase on an annual basis during each year of the
Term (with the first such adjustment, if any, after the 2014 calendar year) by
an amount equal to the applicable cost of living

2



adjustment applied to Social Security Income for the calendar year in which such
adjustment occurs.

 

(c) Cramer agrees to perform faithfully his duties as an outside contributor
pursuant to this Employment Agreement to the best of his abilities. In
connection with the preparation of articles during the Term, Cramer shall
communicate solely with the Company’s Chief Executive Officer or his or her
designee. During the Term, Cramer must comply with (i) all laws applicable to
the Company’s employees, (ii) the provisions of the Investment Policy applicable
to all of the Company’s employees, and for so long as Cramer is a director, to
the Board of Directors of the Company, and (iii) to the extent Cramer writes for
Action Alerts PLUS or any other premium services product, to the applicable
Policy for Writers of Investment Newsletters, a copy of which is attached as
Exhibit C hereto (the “Newsletter Policy”); as such Investment Policy and
Newsletter Policy may be implemented or amended from time to time throughout the
Term; provided, however, that if the Investment Policy and Newsletter Policy
and/or disclosure provisions implemented or amended by the Company during the
Term differ from the policies in place on the Effective Date in any way which
Cramer reasonably believes will have a materially adverse effect on Cramer’s
outside business activities, then Cramer shall notify the Company in writing
within forty-five (45) days of when he first becomes aware that the implemented
or amended policies or provisions might have such a material adverse effect. In
the event the Company does not fully cure such material adverse effect within
thirty (30) days’ after written notice thereof from Cramer (it being understood
that the parties will cooperate in good faith in determining the extent to which
a cure is necessary), Cramer shall be entitled to voluntarily resign (within
sixty (60) days after such failure to cure), and such resignation shall be
considered a termination with “Good Reason” pursuant to Section 4(b) hereof, and
shall not be considered a breach of this Employment Agreement; provided,
however, that no such resignation by Cramer shall be considered a termination
for Good Reason if in the opinion of counsel to the Company the implemented or
amended policies or provisions are required by applicable law.

 

(d) Subject to Cramer’s personal and professional availability, and consistent
with past practice, during the Term, Cramer also agrees to provide certain
reasonable services upon reasonable advance notice from the Company’s Chief
Executive Officer (“Other Services”), including participation in the Company’s
social media efforts, interactive chat rooms on the Sites and those on any other
digital services operated, in whole or in part and whether directly or
indirectly, by the Company, and attendance at charitable events or other events
at which the Company deems Cramer’s attendance beneficial (for the avoidance of
doubt, in accordance with Section 3 hereof, the Company shall reimburse Cramer
for all reasonable travel, accommodation and per diem expenses incurred in
connection with Cramer’s attendance at any such events). The above activities
may include streaming and archived audio/video to the Sites and any other
digital services operated, in whole or in part and whether directly or
indirectly, by the Company. The Company expressly acknowledges, however, that
Cramer shall not be required to perform any of the services set forth in this
Section 1(d) if performance of such services would interfere with any of
Cramer’s outside activities; provided, however that the Other Services at the
Company’s election and upon reasonable notice to Cramer shall include not less
than three (3) events per calendar quarter during the Term, including (as the
Company may elect upon reasonable notice to Cramer) (i) one live event (the
promotion of which shall be subject to Cramer’s approval, not to be unreasonably
withheld, delayed or conditioned), (ii) one private small event and (iii) one
teleconference/videoconference.

3





(e) The Company agrees that subject to the restrictions set forth in Section 5
hereof, Cramer shall render his services to the Company hereunder on a
non-exclusive basis, provided, however, that Cramer covenants that during the
Term he shall not be under or subject to any contractual restriction that is
inconsistent with the performance of his duties hereunder. In this regard,
without limiting the generality of the foregoing, the Company acknowledges and
agrees that, notwithstanding the services Cramer shall provide hereunder,
Cramer, subject to the restrictions set forth in Section 5 hereof, (a) shall be
entitled to engage, and will continue to engage, in other journalistic, writing
and media endeavors, including, without limitation, writing for magazines
(including, but not limited to, New York Magazine), writing for and appearing in
television and radio programs (including, but not limited to, hosting the CNBC
series “Mad Money” and making appearances on other CNBC and NBC television
programs), the writing of books, and writing for and appearing in content
distributed on the Internet (including, but not limited to, appearing in content
distributed on CNBC.com, writing content that may be distributed on New York
Magazine’s website, and writing books, the content of which may be published on
the Internet); provided that any such writing or appearance distributed on the
Internet shall have been originally made and distributed in print or television
media or, if made for the Internet, shall be directly related to a regular
television program of which Cramer is the primary talent (e.g., the bonus
lightning round on CNBC.com); provided, further, that in the event Cramer does
accept such engagements, he shall use reasonable efforts to ensure that the
byline for any articles he authors, and the comparable on air indication for
non-print media, refer to Cramer as Chief Markets Commentator for the Company
(or such other designation as the parties may agree); (b) shall be entitled to
engage, and may engage, in extensive investing and trading in securities, rights
and options relating thereto and contracts in stock indexes, foreign currencies
and financial instruments (collectively, “Securities Activities”); and (c) shall
be entitled to engage in any of the activities permitted under Section 5(b) of
this Employment Agreement. Further, the Company acknowledges and agrees that
Cramer shall be entitled to engage, and may engage, in Securities Activities on
behalf of other persons or entities (including Cramer and members of his family)
and that any Cramer family members (including any spouse), may also engage in
extensive Securities Activities. (All such Securities Activities that any Cramer
family member, Cramer’s affiliates or Cramer may engage in from time to time are
collectively referred to herein as the “Relevant Securities Activities.”) In
connection with the foregoing, the Company further acknowledges and agrees that:

 

(i) The Relevant Securities Activities will often involve Cramer’s beneficial
ownership in and/or trading of securities or other financial instruments that
are the subject of, or otherwise mentioned, referred to or discussed in,
articles written by Cramer for the Company, and that the Relevant Securities
Activities involving such securities or other financial instruments may occur at
any time before or after the publication date of an issue of any article on the
Sites in which such securities or other financial instruments are mentioned,
referred to or otherwise discussed by Cramer in such article.

 

(ii) Cramer shall not have access to articles written for the Company by other
writers, or information regarding such articles, prior to publication, except
for articles that Cramer is writing or projects in which Cramer is involved.
Furthermore, the Company will endeavor to keep Cramer unaware, in any and all of
his capacities, of the final content or publication schedule of articles,
columns or other writings scheduled for publication on the Sites



4



that cover or discuss publicly traded securities other than the articles or
columns or other written materials prepared by Cramer for publication on the
Sites.

 

(iii) Notwithstanding any policy of the Company to the contrary, the Relevant
Securities Activities, insofar as they are conducted in a manner that does not
violate the express provisions of the Investment Policy, the Newsletter Policy
and applicable law, will not be deemed to in any way violate or breach any other
procedures, policies or practices of the Company now or hereafter in effect with
respect to Cramer, including, but not limited to, any other conflict of interest
rules or securities trading policies or other rules or procedures that otherwise
may apply generally to writers for the Company regarding their right to engage
in the trading of securities or other Relevant Securities Activities, and
further, that any such policies shall not be applicable to Cramer in connection
with his services hereunder.

 

(iv) Provided Cramer is not in material breach of any of his obligations
hereunder, including any obligation under applicable law, and without limiting
the express provisions of this Employment Agreement, the Company irrevocably
waives and releases Cramer, his affiliates, and members of his immediate family
from any duty, fiduciary or otherwise, that Cramer or any of them may owe, or be
deemed to owe, the Company that may in any way prohibit or limit the Relevant
Securities Activities, insofar as they involve the trading and/or ownership of
securities or other financial instruments that are the subject of or are
otherwise referred to or discussed in the articles prepared by Cramer pursuant
to this Employment Agreement, and acknowledges and agrees that such Relevant
Securities Activities do not, and will not, constitute a misappropriation of the
Company’s property or a breach of any fiduciary or other duty Cramer may owe the
Company hereunder.

 

(v) The Company warrants and agrees that each of the articles prepared by Cramer
and published by the Company shall provide appropriate disclosure relating to
the Relevant Securities Activities, as set forth in the Investment Policy. The
Company further agrees that it shall not, without Cramer’s written consent,
disclose any non-public information regarding securities positions provided by
Cramer to the Company pursuant to the Investment Policy to anyone other than the
Company’s senior management and senior editorial staff or its legal advisers, on
a confidential, “need to know” basis, or as required by any court of competent
jurisdiction or other federal or state governmental or regulatory authority.

 

(f) The Company agrees, to the extent permitted by applicable law, to defend,
indemnify and hold harmless Cramer against any and all loss, damage, liability
and expense, including, without limitation, reasonable attorneys’ fees,
disbursements, court costs, and any amounts paid in settlement and the costs and
expenses of enforcing this Section of this Employment Agreement (“Loss”), which
may be suffered or incurred by Cramer in connection with the provision of his
services hereunder or under the Prior Employment Agreement, including, without
limitation, any claims, litigations, disputes, actions, investigations or other
matters relating to any securities laws or regulations, or the violation or
alleged violation thereof (the “Securities Actions”); provided that such Loss
(x) arises out of or in connection with the performance by Cramer of his
obligations under this Employment Agreement or the Prior Employment Agreement
and (y) is not the result of any breach by Cramer of his obligations hereunder,
and provided further that with respect to any Securities Actions, the Company
shall be under no obligation to defend, indemnify or hold harmless Cramer if
Cramer has not acted

5





with a reasonable, good faith belief that his actions were in no way violative
of any securities laws or regulations. With respect thereto, the termination of
any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a nolo contendere plea or its equivalent, shall not, of itself, create a
presumption that Cramer did not act with a reasonable, good faith belief that
his actions were in no way violative of any securities laws or regulations.
Further, to the extent that Cramer has been successful on the merits or
otherwise in defense of any Securities Action, or in defense of any claim, issue
or matter therein, he shall be defended, indemnified and held harmless by the
Company as required herein. Expenses (including reasonable attorneys’ fees,
disbursements and court costs) incurred by Cramer in defending any Securities
Action shall be paid by the Company in advance of the final disposition of such
Securities Action upon receipt of an undertaking by or on behalf of Cramer to
repay such amount if it shall ultimately be determined that Cramer is not
entitled to be indemnified by the Company pursuant hereto.

 

(g) The Company agrees, to the extent permitted by applicable law, to defend,
indemnify and hold harmless Cramer against any and all Losses (i) relating to or
arising out of any breach or alleged breach by the Company of any warranty,
representation or agreement made by the Company herein or under the Prior
Employment Agreement, or (ii) alleging the violation or infringement of a
proprietary right in connection with the exploitation by the Company of any
rights granted by Cramer to the Company hereunder or under the Prior Employment
Agreement, including, without limitation, the rights granted to the Company
pursuant to Section 6(b) herein, except to the extent due to an allegation that
Cramer has breached the representation set forth in the following sentence.
Cramer represents and warrants that to the best of his knowledge, the content
that he submits to the Company shall be original and not violative of the
copyright of any third party.

 

(h) The Company may, for the fees specified in Section 2(d) below, use Cramer’s
name and likeness to promote the Company’s goods and services provided that
Cramer shall pre-approve each of the likenesses to be used by the Company and
shall cooperate with the Company, as the Company reasonably may request, in
supplying the Company (at the Company’s sole expense) with, and allowing the
Company to produce, such likeness (e.g., by allowing the Company to photograph
him). Consistent with current practice in effect as of the Effective Date, the
Company shall not need to submit for Cramer’s prior review and approval the use
of his name and pre-approved likeness in connection with the Company’s
marketing, provided, however (i) the Company agrees that its right to use
Cramer’s name and likeness shall be limited to uses consistent with current use
as of the date of this Agreement, and (ii) if Cramer reasonably determines that
any specific use of his name and/or likeness in Company marketing materials is
detrimental to him, he may notify the Company and the parties will work together
in good faith to change such material in order to resolve such concern.
Notwithstanding anything to the contrary contained herein, it is agreed that any
advertisement to be distributed via a broadcast or cable television network that
contains Cramer’s name or likeness must be submitted to Cramer for his prior
approval, which may be given or withheld in his sole discretion.

6



Section 2.   Compensation.

 

(a) During the Term, as compensation for his services hereunder, the Company
shall pay to Cramer a royalty as set forth below (the “Royalty”) and grant
Cramer the restricted stock units (“RSUs”) having the terms set forth herein.
All applicable withholding taxes shall be deducted from payments of the Royalty.
Withholding taxes applicable to the vesting of the RSUs shall be collected as
set forth in the RSU Award Letter (as defined below).

 

(b) Royalty.

 

(i) The Company shall pay Cramer a Royalty equal to ten percent (10%) of the
Total Net Revenues (as defined below) in each calendar month of the Term;
provided, that, effective January 1, 2014, the Royalty percentage shall increase
to fourteen percent (14%) of Total Net Revenues in each calendar quarter of the
Term against a minimum guarantee for each calendar year of the Term in the
amount of Two Million Five Hundred Thousand Dollars ($2,500,000). The Company
shall pay the minimum guarantee to Cramer as a non-returnable monthly draw in
the amount of Two Hundred Eight Thousand Three Hundred and Thirty-Three Dollars
and Thirty-Three Cents ($208,333.33) (each such monthly payment amount, the
“Monthly Draw”). The Monthly Draw will paid in semi-monthly installments in
accordance with normal Company payroll processes, subject to tax withholdings,
with the first such payment commencing on the first payroll in January 2014.

 

As used herein,

 

(A) “Total Net Revenues” for each calendar quarter shall mean the sum of the AAP
Net Revenues for such quarter and the Bundled Product Net Revenues for such
quarter for each Bundled Product.

 

(B) “AAP Net Revenues” for a calendar quarter shall mean the Gross Revenues for
such quarter less the Deductible Expenses for such quarter, in each case to the
extent directly related to Action Alerts PLUS.

 

(C) “Bundled Product Net Revenues” for a calendar quarter shall mean, for each
Bundled Product, the product obtained by multiplying (I) the Gross Revenues for
such quarter less the Deductible Expenses for such quarter, in each case to the
extent directly related to such Bundled Product by (II) a fraction, the
numerator of which is the average selling price for Action Alerts PLUS during
the period and the denominator of which is the sum of the average selling prices
of each product included within such Bundled Product during the period.

 

(D) “Bundled Product” for a calendar quarter shall mean a product or service
offered by the Company that contains, but not is comprised exclusively of,
access to the Action Alerts PLUS service during such quarter.

 

(E) Each of Action Alerts PLUS and each Bundled Product may be referred to
individually as a “Product” and collectively as the “Products.” Notwithstanding
anything herein to the contrary, Gross Revenues and Deductible Expenses shall be
determined without duplication among any one or more Products. All Gross
Revenues and

7



Deductible Expenses shall be as recognized by the Company in accordance with
United States generally accepted accounting principles.

 

(F) “Gross Revenues” for a calendar quarter with respect to a Product shall mean
the gross revenues recognized by the Company for such quarter directly related
to such Product (e.g., advertising, subscription and other revenues directly
related to the Product).

 

(G) “Deductible Expenses” for a calendar quarter with respect to a Product shall
mean the following expenses recognized by the Company for such quarter directly
related to such Product: cancellations, chargebacks (including chargeback fees),
refunds, credit card processing and related fees, write-offs of bad debt,
reserves for the foregoing expenses consistent with prior practice and
historical expenses associated with such Product (to the extent the Company has
applicable historical experience) sales taxes and commission expenses (including
any “bounty” or revenue sharing payments that may be owed to third parties).

 

(H) For the avoidance of doubt, references in (A) – (G) above to calendar
quarters shall, for purposes of the Royalty payable to Cramer for the period
prior to January 1, 2014, be deemed to be references to calendar months.

 

(ii) Within thirty (30) days of the end of each calendar quarter during the
Term, the Company shall deliver to Cramer a statement setting forth in
reasonable detail the calculation of Total Net Revenues for such calendar
quarter (the “Royalty Statement” for such quarter). To the extent the Royalty
calculated for such calendar quarter (as evidenced by the Royalty Statement)
exceeds the sum of the aggregate Monthly Draws actually paid to Cramer for the
same calendar quarter (with respect to each calendar quarter, the “Royalty
Excess”), the Company shall make a payment to Cramer equal to the Royalty Excess
for such calendar quarter at such time as Company delivers the applicable
Royalty Statement to Cramer. Any information provided to Cramer under this
Section 2(b)(ii), including, without limitation, the Royalty Statements, shall
be confidential information of the Company as described in Section 6 hereof.

 

(c) During the Term and for one (1) year thereafter, Cramer shall have the
right, during the Company’s normal business hours, and with no less than thirty
(30) days’ prior written notice and no more than once in any twelve (12) month
period, to (or appoint an agent to) inspect and audit the books and records of
the Company directly related to the calculation of Total Net Revenues for a
specified time period during the Term; provided that Cramer or his agent shall
execute a confidentiality agreement in a form (consistent with industry
standards for auditors having this relationship with the Company (i.e., auditors
not retained by the entity being audited) to sign) to be provided by the
Company, restricting the disclosure or use of the information to be provided by
the Company in connection with the audit. No period shall be audited more than
once. In the event that the Royalty paid to Cramer for such audited period was
greater or lesser than the Royalty that should have been paid to him, the
Company (in the event of an underpayment) or Cramer (in the event of an
overpayment), shall promptly pay such difference to the other party. Cramer
shall bear the costs of any such audit unless the results of such audit reveal
an underpayment of ten percent (10%) or more of the amounts actually due for the
audited period, in which case the Company shall reimburse Cramer for the
reasonable and documented costs of such audit in addition to remitting the
amount of the underpayment.

8



(d) Licensing Fee. With respect to each calendar year during the Term,
commencing with calendar year 2014, in addition to the Monthly Draw and Royalty
Excess, the Company shall pay Cramer a non-returnable, non-recoupable annual fee
in the amount of $300,000 for the use of his name and likeness (the “Annual
Licensing Fee”), subject to tax withholdings. The Annual Licensing Fee will be
paid as follows: (i) for calendar years 2014 and 2015, as a single lump sum of
$300,000 on January 1 of each calendar year; and (ii) for calendar years 2016
and 2017, in four equal installments of $75,000 on each of January 1, April 1,
July 1 and October 1 during each calendar year.

 

(e) Equity Awards. Effective December 2, 2013, Cramer shall be granted RSUs (the
“Initial RSU Award”) under the Company’s 2007 Performance Incentive Plan (the
“Plan”) with respect to a number of shares of the Company’s common stock, par
value $.01 (“Common Stock”), equal to the lesser of (x) 1,000,000 or (y)
$3,000,000 divided by the closing price for a share of Common Stock, as reported
in the Wall Street Journal, on the date of grant of the Initial RSU Award. The
Initial RSU Award shall be payable in shares of Common Stock and shall vest and
become payable as to 25% of the shares subject to the Initial RSU Award on
December 31 of each of 2014, 2015, 2016 and 2017, subject to Cramer’s continued
service though each such vesting date and the terms set forth in the RSU Award
letter agreement attached hereto as Exhibit D (the “RSU Award Letter”). If the
value of the Initial RSU Award is less than $3,000,000, as soon as practicable
after January 1, 2014 (but not later than January 10, 2014), subject to Cramer’s
continued service through such date, Cramer will be granted additional RSUs (the
“Second RSU Award” and together with the Initial RSU Award, the “RSU Awards”)
under the Plan with respect to a number of shares of Common Stock equal to (x)
$3,000,000 less (1,000,000 multiplied by the closing price for a share of Common
Stock, as reported in the Wall Street Journal, on the date of grant of the
Initial RSU Award) divided by (y) the closing price for a share of Common Stock,
as reported in the Wall Street Journal on the date of grant of the Second RSU
Award. The Second RSU Award shall have the identical vesting and other terms and
conditions as the Initial RSU Award and will be evidenced by an RSU Award letter
agreement substantially in the same form as the one attached here to as Exhibit
D. The shares of Common Stock (or, as may be permitted by the RSU Award Letter,
restricted stock) into which the RSU Awards may be settled (or into which any
equity award made to Cramer during the term of the Prior Employment Agreement
may be settled), shall have been registered with the Securities and Exchange
Commission on Form S-8.

 

(f) Pay or Play. Nothing herein shall obligate the Company to exploit Cramer’s
name or likeness or any of the content or materials created by Cramer hereunder.
Notwithstanding any term to the contrary contained herein, provided that this
Employment Agreement is not terminated pursuant to Section 4(a), 4(b)(B), 4(c)
or 4(d) hereunder, the Company shall be obligated to pay to Cramer the full
Royalty and grant to Cramer all RSUs for the entire Term in accordance with the
terms hereof and the RSU Award Letter.

 

(g) Vacation. During each year of the Term, Cramer shall be entitled to six (6)
weeks of vacation.

 

(h) Benefits. During the Term, Cramer shall be entitled to participate in any
group insurance, accident, sickness and hospitalization insurance, and any other
employee

9



benefit plans of the Company in effect during the Term, including plans
available to the Company’s executive officers.

 

Section 3.   Expense Reimbursement.

 

During the Term, Cramer shall have the right to reimbursement, upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties hereunder (including without limitation the expense of his
Personal Assistant and driver, as described in Sections 1(b)(ii) and 1(b)(iv)).

 

Section 4.   Employment Termination.

 

(a) At any time during the Term and except as otherwise provided in Section 4(c)
hereof, the Company shall only have the right to terminate this Employment
Agreement and Cramer’s employment with the Company hereunder, and to give Cramer
notice of such termination as of a date not earlier than seven (7) days from
such notice, because of (i) Cramer’s willful misconduct or gross negligence in
the performance of his obligations under this Employment Agreement, (ii)
dishonesty or misappropriation by Cramer relating to the Company or any of its
funds, properties, or other assets, (iii) any intentional or reckless
unauthorized disclosure by Cramer of confidential or proprietary information of
the Company which is reasonably likely to result in material harm to the
Company, (iv) a conviction of Cramer (including entry of a guilty or nolo
contendere plea) of a felony involving fraud, dishonesty, moral turpitude, or
involving a violation of federal or state securities laws, (v) the entry of an
order, judgment or decree, of any court of competent jurisdiction or any federal
or state authority, enjoining Cramer from violating the federal securities laws,
or suspending or otherwise limiting Cramer’s right to act as an Investment
adviser, underwriter, broker or dealer in securities, (vi) a finding by a court
of competent jurisdiction in a civil action or a finding by the Securities and
Exchange Commission that Cramer has violated any federal or state securities
law, or (vii) the failure by Cramer to perform faithfully his duties hereunder
or other breach by Cramer of this Employment Agreement and such failure or
breach is not cured, to the extent cure is possible, by Cramer within thirty
days after written notice thereof from the Company to Cramer (each individually,
and all collectively, “Cause”). Notwithstanding anything to the contrary
contained herein, the Company acknowledges and agrees that sharp and caustic
commentary and behavior is a part of Cramer’s persona and appeal. Accordingly,
the Company agrees that such remarks and actions made and performed by Cramer,
whether in connection with the performance of his duties hereunder or otherwise,
shall not constitute Cause for termination hereunder (for the avoidance of doubt
it is understood that commentary which at the time of its making is known by
Cramer to be libelous is not intended to be excused as sharp and caustic
commentary under this Section 4(a)). If this Employment Agreement and Cramer’s
employment with the Company hereunder is terminated for Cause, or if Cramer
voluntarily resigns from the Company without Good Reason (as defined in Section
4(b) below) during the Term, the Company shall pay Cramer promptly (no later
than five (5) business days) following such termination of employment all earned
but unpaid portions of the Royalty through the date of termination. Following
any such termination, Cramer shall not be entitled to receive any other payment,
except as provided for hereunder with respect to any period after such
termination. If Cramer’s employment is terminated pursuant to this Section 4(a),
then the RSU Awards will be treated in accordance with the applicable RSU Award
Letter.

10



(b) This Employment Agreement and Cramer’s employment with the Company hereunder
may also be terminated by Cramer for “Good Reason” in the event of (A) a
material breach of this Employment Agreement by the Company, as to which Cramer
notifies the Company in writing within thirty (30) days of becoming aware of
such breach, which breach is not cured, to the extent cure is possible, within
thirty (30) days after written notice thereof from Cramer to the Company,
provided that such termination must occur within sixty (60) days of such failure
to cure or (B) a termination in accordance with Sections 1(c) or 4(d) of this
Employment Agreement. Cramer’s right to terminate this Employment Agreement and
his employment with the Company hereunder for Good Reason pursuant to this
Section 4(b) is in addition to any remedies Cramer may have in law or equity in
the event the Company breaches this Employment Agreement. If Cramer’s employment
is terminated for Good Reason pursuant to this Section 4(b), then the RSU Awards
will be treated in accordance with the applicable RSU Award Letter.

 

(c) This Employment Agreement and Cramer’s employment with the Company hereunder
shall terminate immediately and automatically on the death or Disability (as
defined below) of Cramer or the liquidation or dissolution of the Company or
other shutdown of the business then conducted by the Company. If this Employment
Agreement and Cramer’s employment with the Company hereunder is terminated on
account of Cramer’s death or Disability, or because of a liquidation or
dissolution of the Company or other shutdown of the business then conducted by
the Company during the Term, then (i) the Company shall pay Cramer promptly (no
later than five (5) business days) following termination of employment, all
earned but unpaid portions of the Royalty through the date of termination and
(ii) the RSU Awards shall be treated in accordance with the applicable RSU Award
Letter. Following any such termination, neither Cramer, nor his estate,
conservator or designated beneficiary, as the case may be, shall be entitled to
receive any other payment with respect to any period after such termination.

 

For purposes of this Employment Agreement, “Disability” shall mean that, as a
result of physical or mental illness, Cramer has been unable to perform his
duties to the Company for a period of ninety (90) consecutive days or one
hundred twenty (120) or more days in any one hundred eighty (180) consecutive
day period, as determined in the opinion of a physician selected by the Company
with Cramer’s consent (which consent shall not be unreasonably withheld or
delayed).

 

(d) Cramer shall have the right to terminate this Employment Agreement, and such
termination shall constitute a termination by Cramer with “Good Reason” pursuant
to Section 4(b) hereof, on a date that is thirty (30) days after the occurrence
of the sale of Action Alerts PLUS or upon a transaction constituting a Change of
Control of the Company (as defined in the Plan) (the acquiring entity in such
sale of Action Alerts PLUS or Change in Control transaction, the “Acquiror” and
such sale or transaction, the “Transaction”) if Cramer reasonably believes that
the association of his name, likeness or content with the Acquiror in connection
with the continuation of the Employment Agreement after consummation of the
Transaction would materially damage his brand, reputation or his relationship
with the broadcast or cable television network then producing and/or televising
“Mad Money” or any successor show; provided, that if the Company notifies Cramer
in writing that it is contemplating pursuing a potential Transaction with a
potential Acquiror that the Company reasonably believes has a bona

11



fide interest in pursuing a Transaction (a “Potential Transaction Notice”), and
Cramer has provided the Company, within seven (7) business days of receiving the
Potential Transaction Notice, with written notice stating that Cramer believes
he would have the right to, and would intend to, terminate the Employment
Agreement within thirty (30) days of consummation of such Transaction with such
Acquiror.

 

(e) Upon the termination of this Employment Agreement pursuant to Section 4
hereof, (i) the Company shall have no further obligations under this Employment
Agreement; provided however that Sections 1(f), 2(c), 3, 4, 5, 6, 7, 8, 8A, 9,
10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 hereof shall survive and remain in
full force and effect in accordance with their terms; and (ii) the Company shall
cease all uses of Cramer’s name or likeness other than (A) in connection with
the display of (x) audio or audiovisual editorial content containing Cramer’s
voice and/or image created prior to the date of termination (for avoidance of
doubt, “editorial content” shall not include content the primary purpose of
which is to promote the goods or services of the Company, it being understood
that all uses of such promotional content shall cease upon termination of the
Employment Agreement) and (y) text-based editorial content authored by Cramer
prior to the date of termination, including without limitation articles, columns
and blog posts; and (B) as the Company may have a right to do under law without
Cramer’s permission.

 

Section 5.   Restrictive Covenants.

 

(a) In exchange for the consideration set forth in this Employment Agreement,
Cramer hereby agrees that, during the period from the Effective Date through the
end of the Term, he will not (i) render services in connection with, endorse or
promote, in any media now or hereafter known, any financial products or services
including, without limitation, any investment newsletter, subscription-based
financial media product, digital financial media service or any mutual fund,
exchange-traded fund or other investment portfolio product; or (ii) other than
via Action Alerts PLUS or as the Company in its discretion may approve,
disclose, in advance of such purchase or sale, any purchases or sales of
securities or other investment products (including without limitation equity
securities, exchange-traded funds, exchange-traded notes, mutual funds, options,
futures and commodities) that Cramer intends to make in accounts he controls
(including, without limitation, his charitable trust) or beneficially owns; or
(iii) other than via Action Alerts PLUS or as the Company in its discretion may
approve, discuss a material amount of the specific investment recommendations
contained in Action Alerts PLUS; or (iv) act as a lender to, or stockholder,
director, principal, owner, employee, consultant to, or partner of, any other
digital media business that competes directly with the business of the Company
as it is then constituted.

 

(b) Notwithstanding clause (i) of Section 5(a), Cramer may, to the extent not
prohibited by clause (ii) or clause (iii) of Section 5(a), (i) appear on cable
and/or broadcast television network programs in a manner consistent with his
current practice (e.g., host of “Mad Money” and guest appearances on other
programs); (ii) permit additional distribution via the Internet of his
appearances in the television programs described in clause (i) of this Section
5(b) solely in their original long-form (i.e., 22 minutes or longer) format; and
(iii) author books (provided that he shall not author more than two books per
year concerning investing or personal finance) and permit distribution of the
books via any media; provided that in connection with any

12



such activities Cramer does not receive consideration from any company or the
sponsor of any investment product, which company or product is a subject of his
commentary.

 

(c) Cramer hereby agrees that, if his employment hereunder is terminated by the
Company for Cause or by him without Good Reason during the Term, then, for a
period of eighteen (18) months following such termination, except to the extent
permitted in Section 5(b) above, he will not author articles or columns for any
other digital financial publication that competes directly with the Company
without first notifying the Company and securing its consent, which consent
shall not be unreasonably withheld.

 

(d) Cramer hereby agrees that, during the period from the Effective Date through
the end of the first eighteen (18) months after the cessation of Cramer’s
employment with the Company hereunder, he will not solicit for employment, in
any business enterprise or activity, any person who was employed by the Company
during the six months prior to the cessation of his employment. The Company
acknowledges and agrees that this Section 5(d) shall not apply to any Mad Money
Research Staff, whether current, former or otherwise.

 

(e) The parties acknowledge that the restrictions contained in this Section 5
are a reasonable and necessary protection of the immediate interests of the
Company, and any violation of these restrictions would cause substantial injury
to the Company and that the Company would not have entered into this Employment
Agreement, without receiving the additional consideration offered by Cramer in
binding himself to any of these restrictions. In the event of a breach or
threatened breach by Cramer of any of these restrictions, then in addition to
financial or other damages that may be deemed by a court of law to apply, the
Company shall be entitled to apply to any court of competent jurisdiction for an
injunction restraining Cramer from such breach or threatened breach; provided
however that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.

 

Section 6.   Confidentiality; Ownership of Articles and Columns.

 

(a) Except as otherwise provided in this Employment Agreement, Cramer shall, and
shall cause his attorneys, accountants and agents (collectively, “Agents”) to
agree to, keep secret and retain in strictest confidence, any and all
confidential information relating to the Company or otherwise not available to
the general public, provided that such confidential information shall not
include any information that (a) has become generally available to the public
other than as a result of a disclosure by Cramer or his Agents, or (b) was
available to Cramer or any of his Agents on a non-confidential basis from a
third party having no obligation of confidentiality to the Company, and Cramer
shall not, and shall cause his Agents not to, disclose such confidential
information to any Person (as defined in Section 7) other than the Company or
its Agents, except as may be required by law (in which event Cramer shall so
notify the other party hereto as promptly as practicable).

 

(b) All articles, columns, postings, other text-based content or audio or
audiovisual content that Cramer authors or produces for the Company and which
are in fact published or publicly performed (including without limitation via
delivery over the Internet) shall be owned by and belong exclusively to the
Company, and Cramer shall execute and deliver

13



to the Company, without additional compensation, such instruments as the Company
may require from time to time to evidence its ownership of any such articles or
columns.

 

Section 7.   No Third Party Beneficiary.

 

This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. For purposes of this Employment Agreement, “Person”
shall mean an individual, corporation, partnership, limited liability company,
limited liability partnership, association, trust or other unincorporated
organization or entity.

 

Section 8.   Withholding of Taxes.

 

Any payments to Cramer pursuant to the terms of this Employment Agreement shall
be reduced by such amounts, if any, as are required to be withheld with respect
thereto under all present and future federal, state, and local tax laws and
regulations and other laws and regulations.

 

Section 8A.   Excise Tax Gross-Up.

 

(a) If any payment to or in respect of Cramer by the Company or any affiliate,
whether pursuant to this Employment Agreement or otherwise (a “Payment”), is
determined to be a “parachute payment” as defined in Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) (such payment, a
“Parachute Payment”) and also to be subject to the excise tax imposed by Section
4999 of the Code, or any interest or penalties are incurred by Cramer with
respect to such excise tax (such excise tax, together with any such interest and
penalties, being herein collectively referred to as the “Excise Tax”), then
Cramer shall be entitled to receive an additional payment from the Company (the
“Gross-Up Payment”) in an amount such that the net amount of such additional
payment retained by Cramer, after payment of all federal, state and local income
and employment and Excise Taxes imposed on the Gross-Up Payment, shall be equal
to the Excise Tax imposed on the Payment. Notwithstanding the foregoing or any
other provision of this Employment Agreement, if it shall be determined that
Cramer is entitled to a Gross-Up Payment but that the net present value of the
Parachute Payments (calculated at the discount rate in effect under Section 280G
of the Code) do not exceed 110% of the Reduced Amount (as defined below), then
no Gross-Up Payment shall be made to Cramer and the aggregate amount of the
Parachute Payments otherwise payable under this Employment Agreement shall be
reduced to the Reduced Amount; provided, that the foregoing reduction shall not
be made if the Accounting Firm (as defined below) determines that the net
after-tax benefit of the payments to Cramer without the reduction imposed is
more than 110% of the net after-tax benefit of the payments to Cramer with the
reduction imposed. For purposes of the foregoing, the term “Reduced Amount”
shall mean the greatest amount of Parachute Payments that could be paid to
Cramer such that the receipt of such Parachute Payments would not give rise to
any Excise Tax. The determination of which Payments shall be reduced pursuant to
this Section 8A(a) shall be made by an independent accounting firm of nationally
recognized standing selected by the Company and reasonably acceptable to Cramer
(the “Accounting Firm”), in consultation with Cramer and shall be reasonably
acceptable to him, and such determination shall be made at the time it is
determined whether any payments made to

14



Cramer are subject to the Excise Tax. For the avoidance of doubt,
PricewaterhouseCoopers, Deloitte & Touche, Ernst & Young and KPMG are firms
reasonably acceptable to Cramer. All fees and expenses of the Accounting Firm
under this Section 8A shall be borne solely by the Company.

 

(b) Subject to the provisions of Section 8A(c) hereof, all determinations
required to be made under this Section 8A, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the
Accounting Firm. The initial determination of whether a Gross-Up Payment is
required, and if so, the amounts of the Excise Tax and Gross-Up Payment, shall
be determined by the Accounting Firm, whose written report shall be delivered to
the Company and to Cramer. Not later than sixty (60) days after any Payment, the
Accounting Firm shall determine whether a Gross-Up Payment is due with respect
to such Payment, and such Gross-Up Payment shall be paid by the Company to
Cramer (except to the extent any portion thereof is paid to the taxing
authorities on behalf of Cramer) not later than ten (10) days following the
Accounting Firm’s determination. Cramer and the Company shall cooperate in good
faith as to the treatment of a Payment for tax reporting and withholding
purposes.

 

(c) Cramer shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
in no event later than the earlier of (i) thirty (30) days after Cramer is
informed in writing of such claim or (ii) fifteen (15) days before the date on
which such claim is requested to be paid, and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Cramer shall not pay such claim prior to the expiration of the 30-day period
following the date on which Cramer gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Cramer in writing prior to the expiration
of such period that it desires to contest such claim, Cramer shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim;

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to Cramer;

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Cramer harmless for any Excise
Tax or federal, state and local income and

15



employment tax (including interest and penalties with respect thereto) imposed
as a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 8A(c), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Cramer to pay the tax claimed and sue for
a refund or to contest the claim in any permissible manner, and Cramer agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs Cramer
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to Cramer, on an after-tax basis, and shall hold Cramer harmless
from any Excise Tax or federal, state or local income or employment tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance.
The Company’s control of the contest, however, shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder, and Cramer shall
be entitled to settle or contest, as the case may by, any other issue raised by
the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by Cramer of an amount advanced by the Company
pursuant to Section 8A(c), Cramer becomes entitled to receive any refund with
respect to such claim, Cramer shall (subject to the Company’s complying with the
requirements of Section 8A(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Cramer of an amount advanced by
the Company pursuant to Section 8A(c), a determination is made that Cramer shall
not be entitled to any refund with respect to such claim and the Company does
not notify Cramer in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross- Up
Payment required to be paid.

 

(e) In the event that the Excise Tax is subsequently determined to be less than
initially determined, Cramer shall repay to the Company at the time that the
amount of such reduction in Excise Tax is determined (but, if previously paid to
the taxing authorities, not prior to the time the amount of such reduction is
refunded to Cramer or otherwise realized as a benefit by Cramer) the portion of
the Gross-Up Payment that would not have been paid if the Excise Tax as
subsequently determined had been applied initially in calculating the Gross-Up
Payment, with the amount of such repayment determined by the Accounting Firm;
provided that the amount of required repayment by Cramer shall be reduced, as
the Accounting Firm may determine, in order to avoid putting Cramer in a worse
after-tax position than he would have enjoyed had the amount of Excise Tax been
correctly determined in the first instance, such determination to be made on a
basis consistent with the intention of this Section 8A, which is to make Cramer
whole on an after-tax basis on account of any Excise Tax (including related
interest and penalties). Similarly, if the amount of Gross-Up Payments actually
made by the Company is subsequently determined by the Accounting Firm to have
been inadequate to satisfy the Company’s obligation to protect Cramer against
the Excise Tax (including related interest and penalties), additional Gross-Up
Payments shall be made as directed by the Accounting Firm. Cramer and the
Company shall

16





each have the right at all times to have the Accounting Firm review and confirm
or revise earlier calculations.

 

Section 9.   Notices.

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto, with copies to the following:

 

  For the Company: TheStreet, Inc.     14 Wall Street, 15th Floor     New York,
New York 10005     Attention: General Counsel         With a copy to: Karen
Dempsey, Esq.     Jonathan Ocker, Esq.     Orrick, Herrington & Sutcliffe LLP  
  405 Howard Street     San Francisco, CA 94105-2669         For Cramer:        
    Bruce Birenboim, Esq.     Charles Googe, Esq.     Paul, Weiss, Rifkind,
Wharton & Garrison     1285 Avenue of the Americas     New York, New York
10019-6064

 

Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day when sent by overnight delivery service.

 

Section 10.   Amendment; Section 409A.

 

(a) This Employment Agreement may be amended only by a written agreement signed
by the parties hereto. In addition, to the extent that any of the payments
hereunder are or may be governed by Section 409A of the Code, the parties will
work together in a commercially reasonable manner in good faith to amend any
provisions as necessary for compliance or to avoid the imposition of taxes or
penalties under Section 409A of the Code in a manner that maintains the basic
financial provisions of this Employment Agreement. In this connection, each
party will make any amendments or adjustments reasonably requested by the other
party which satisfy the foregoing condition.

17





(b) It is the intention of the Company and Cramer that this Employment Agreement
comply with the requirements of Section 409A of the Code, and this Employment
Agreement will be interpreted in a manner intended to comply with Section 409A.
All payments under this Employment Agreement are intended to be excluded from
the requirements of Section 409A of the Code or be payable on a fixed date or
schedule in accordance with Section 409A(a)(2)(iv) of the Code. To the extent
that reimbursements or in-kind benefits due to Cramer under this Employment
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to Cramer in a manner
consistent with Treasury Regulations Section 1.409A-3(i)(1)(iv).

 

(c) Notwithstanding anything in this Employment Agreement to the contrary, in
the event that Cramer is deemed to be a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code and Cramer is not “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code, no payments hereunder that are
“deferred compensation” subject to Section 409A of the Code shall be made to
Cramer prior to the date that is six (6) months after the date of Cramer’s
“separation from service” (as defined in Section 409A of the Code) or, if
earlier, Cramer’s date of death. Following any applicable six (6) month delay,
all such delayed payments will be paid in a single lump sum on the earliest
permissible payment date. For purposes of Section 409A of the Code, each of the
payments that may be made under Sections 2 and 4 are designated as separate
payments for purposes of Treasury Regulations Section 1.409A-1(b)(4)(i)(F),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).

 

(d) For purposes of this Employment Agreement, with respect to payments of any
amounts that are considered to be “deferred compensation” subject to Section
409A of the Code, references to “termination of employment” (and substantially
similar phrases) shall be interpreted and applied in a manner that is consistent
with the requirements of Section 409A of the Code.

 

(e) Cramer’s right to any deferred compensation, as defined under Section 409A
of the Code, shall not be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment by creditors, or
borrowing, to the extent necessary to avoid tax, penalties and/or interest under
Section 409A of the Code.

 

Section 11.   Binding Effect.

 

Neither this Employment Agreement nor any of the rights granted in this
Employment Agreement is assignable by Cramer, except that Cramer shall have the
right, upon written notice to the Company, to assign payments and royalties due
or to become due to Cramer under this Agreement pursuant to an assignment
agreement in a form mutually agreed upon by Cramer and the Company which shall
provide that the assignee shall not have the right to audit the Company’s books
and records related to such payments or royalties. The Company may assign this
Agreement to the Acquiror in connection with a Transaction upon written notice
to Cramer (for the avoidance of doubt, nothing in this Section 11 shall alter
Cramer’s rights set forth in Section 4(d)). Other than any assignment permitted
in the preceding two sentences of this Section 11, any purported assignment of
this Employment Agreement or of any right granted under this Employment
Agreement shall be null and void ab initio. None of Cramer’s rights under this
Employment Agreement shall be subject to any encumbrances or the claims of

18



Cramer’s creditors. This Employment Agreement shall be binding upon and inure to
the benefit of the Company, Cramer, and any permitted successors or assigns of
the parties.

 

Section 12.   Governing Law.

 

This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state, and without regard to its conflict of laws
provisions.

 

Section 13.   Severability.

 

If any provision of this Employment Agreement including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowable by
applicable law. To the extent permitted by applicable law, each party hereto
waives any provision of law that renders any provision of this Employment
Agreement invalid, illegal or unenforceable in any way.

 

Section 14.   Execution in Counterparts.

 

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

 

Section 15.   Entire Agreement.

 

This Employment Agreement, together with the exhibits attached hereto (including
the RSU Award Letter), sets forth the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof. The parties hereby acknowledge that, as of
the Effective Date, Cramer has award letters in respect of RSUs and other equity
awards outstanding, including, without limitation, in respect of RSUs granted on
April 9, 2008, April 15, 2008, January 2, 2009, January 4, 2010, January 5, 2010
and January 1, 2011, which shall survive and remain in effect in accordance with
their terms following the Effective Date. For the avoidance of doubt, nothing in
this Section 15 shall be read to affect Cramer’s rights to any earned but unpaid
portions of the Royalty or other earned but unpaid compensation and benefits
(e.g., vacation, equity awards, unreimbursed medical benefits, unreimbursed
expenses, indemnification rights) determined as of the Effective Date or as of
the date of this Agreement.

 

Section 16.   Titles and Headings.

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.

19



Section 17.   No Cross-Default.

 

No default by Cramer under this Employment Agreement shall automatically
constitute a default under any other agreement with the Company.

 

Section 18.   Duty to Mitigate; Enforcement of Employment Agreement.

 

Cramer shall have no duty to mitigate any damages payable by the Company to
Cramer hereunder. The Company shall reimburse Cramer for all reasonable legal
fees and expenses Cramer incurs in connection with enforcing or defending any
issue arising under or related to this Employment Agreement, to the extent
Cramer substantially prevails with respect to such issue.

 

Section 19.   Consent to Jurisdiction.

 

Cramer and the Company hereby irrevocably submit to the jurisdiction of any New
York State or Federal court sitting in the City and County of New York in any
action or proceeding to enforce the provisions of this Employment Agreement, and
waive the defense of inconvenient forum to the maintenance of any such action or
proceeding.

 

Section 20.   Other Agreements; Approvals.

 

Cramer represents and warrants that his employment with the Company pursuant to
this Employment Agreement and the performance of his duties hereunder will not
violate any other agreement to which he is a party, including without limitation
any agreement between Cramer, on the one hand, and CNBC, NBC Universal or any of
their affiliates, on the other hand. The Company represents and warrants that it
has the corporate power and authority to execute, deliver and perform this
Agreement, that the execution, delivery and performance of this Agreement has
been duly authorized, executed and delivered by the Company, including approval
by the Company’s Board of Directors and the Compensation Committee thereof, and
that this Agreement constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

20



IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

  

  THESTREET, INC.       By: /s/ Elisabeth DeMarse     Elisabeth DeMarse    
Chief Executive Officer

 

  Address:   14 Wall Street, 15th Floor       New York, NY 10005          
Telephone:   212-321-5000   Telecopy:   212-321-5013           Attention:  
Chief Executive Officer        

 

/s/ James Cramer 

  James Cramer 

 

  Address:   14 Wall Street, 15th Floor       New York, NY 10005          
Telephone:   212-321-5000   Telecopy:   212-321-5013

21



Exhibit A-1

 

Insider Trading Compliance Program: Statement of Policies on Trading in
Securities

1



Exhibit A-2

 

Insider Trading Compliance Program: Statement of Policies on Trading in
Securities by
Members of the Board of Directors, Officers and Certain Designated Employees

2



Exhibit A-3

 

Investment Policies for Editorial Staffers

3



Exhibit B

 

[Confidentiality Agreement]

1



Exhibit C

 

[Newsletter Policy]

1



Exhibit D

 

THESTREET, INC.

AGREEMENT FOR GRANT



OF

 RESTRICTED STOCK UNITS



UNDER

 2007 PERFORMANCE INCENTIVE PLAN

 

December 2, 2013

 

James J. Cramer

c/o TheStreet, Inc. 

14 Wall Street

15th Floor

New York, NY 10005

 

Dear Jim:

 

This letter (the “Letter”) sets forth the terms and conditions of the grant of
Restricted Stock Units (“RSUs”) hereby awarded to you by TheStreet, Inc. (the
“Company”), in accordance with the provisions of the Company’s 2007 Performance
Incentive Plan (the “Plan”) and in connection with the execution by you and the
Company of that certain Amended and Restated Employment Agreement dated as of
November 14, 2013 (the “Employment Agreement”).

  

This award is subject to the terms and conditions set forth in the Plan, any
rules and regulations adopted by the Board of Directors of the Company or the
committee of the Board which administers the Plan (the “Committee”) that are not
inconsistent with the provisions of this Letter. Any term used in this Letter
and not defined herein shall have the meaning set forth in the Plan.

 

1.Grant of RSUs

 

You have been granted 1,000,000 RSUs. Each RSU represents the right to receive
one share of the Company’s Common Stock (“Common Stock”) on the applicable
vesting date for such RSU. No RSU may be sold, transferred, assigned, pledged or
otherwise encumbered by you; provided that the foregoing shall not affect your
right to name a beneficiary under Section 13 of the Plan. Until such time as
stock certificates for the shares of Common Stock represented by the RSUs have
been delivered to you in accordance with Section 4 below, you shall have none of
the rights of a stockholder with respect to the Common Stock.

 

However, this grant includes the grant of dividend equivalents with respect to
your RSUs. The Company will maintain a bookkeeping account to which it will
credit, whenever dividends (other than stock dividends for which an adjustment
is made to the number of shares of Common Stock subject to the RSUs pursuant to
Section 4.4 of the Plan in the same percentage as paid on outstanding Common
Stock) or distributions are paid on the Common Stock, an amount equal to the
amount of such dividend or

1



distribution paid on a share of Common Stock for each of your then-outstanding
RSUs covered by this Letter. The accumulated dividend equivalents will vest on
the applicable vesting date for the RSU with respect to which such dividend
equivalents were credited, and will be paid in cash (or, if the dividend or
distribution is paid in kind, in the same kind) at the time a stock certificate
evidencing the shares represented by such vested RSU is delivered to you. The
Company shall be required to make an equitable adjustment to the RSUs, as to the
number of shares of Common Stock, or as to the kind of securities, property or
cash deliverable in satisfaction of this award, in order to recognize the impact
of a stock split, stock dividend or any other event or occurrence of the kind
provided in Section 4.4 of the Plan. For the avoidance of doubt, the Company
shall be required to make an equitable adjustment in the event of a distribution
on Common Stock (other than cash dividends, which are addressed above).

 

2.Vesting of RSUs

 

Your RSUs will become vested (and paid in accordance with Section 4 below) with
respect to the following number(s) of shares of Common Stock on the following
date(s) as set forth below, provided that you are in the Service (as defined
below) of the Company or one of its subsidiaries on such date and the RSUs have
not been forfeited in accordance with Sections 3 and 6:

 

Date   Number of Share of Common
Stock December 31, 2014   250,000       December 31, 2015   250,000      
December 31, 2016   250,000       December 31, 2017   250,000

 

For purposes hereof, you shall be considered to be in the “Service” of the
Company or one of its subsidiaries if you are an employee of the Company (or one
if its subsidiaries, as applicable) on the applicable vesting date. Except as
provided in Sections 3 and 6 below, if your Service terminates for any reason,
the RSUs granted to you which have not vested shall be forfeited upon such
termination of Service.

 

3.Termination of Service

 

  a.Upon a Change of Control         In the event of the consummation of a
Change of Control, all of the unvested RSUs held by you shall become fully
vested and be paid in accordance with Section 4 below.

2



  b.Upon an Involuntary Termination without Cause           In the event your
employment with the Company or one of its subsidiaries is terminated without
Cause (as defined in the Employment Agreement by the Company or one of its
subsidiaries, all of the unvested RSUs held by you shall become fully vested and
be paid in accordance with Section 4 below.         c. Upon a Voluntary
Termination with Good Reason           In the event you terminate your
employment with the Company or one of its subsidiaries for Good Reason (as
defined in the Employment Agreement), all of the unvested RSUs held by you shall
become vested and be paid in accordance with Section 4 below.         d. Upon
Death or Disability           In the event your employment with the Company or
one of its subsidiaries is terminated by reason of your death or Disability (as
defined below), a portion or all of the unvested RSUs held by you shall become
vested as provided below in this Section 3(d) and be paid in accordance with
Section 4 below. The portion of the unvested RSUs that will vest shall be
determined by (i) multiplying the full number of RSUs covered by this Letter by
a fraction, the numerator of which shall be the number of months you were
employed by the Company or one of its subsidiaries after the date of this Letter
(up to a maximum of twenty-four months), and the denominator of which shall be
twenty-four, and then (ii) subtracting from the resulting sum the number of RSUs
which had previously vested. As an example, and for the avoidance of doubt, if a
death or Disability happens one year after the date of this Letter, the net
number of RSUs that would vest under this provision would equal (1,000,000 x
12/24) – 250,000 (the RSUs that vested according to their normal annual vesting
schedule) = 250,000.           For purposes of this Letter, “Disability” shall
mean physical or mental incapacity of a nature which prevents you, in the good
faith judgment of the Committee, from performing your duties and
responsibilities as CEO for a period of 90 consecutive days or 150 days during
any year, with each year under this Letter commencing on each anniversary of the
date hereof.

 

4.Delivery of Common Stock

 

Upon the vesting of your RSUs pursuant to Sections 2 or 3 above, a certificate
for the shares of Common Stock represented by your vested RSUs shall be
registered in your name and delivered to you as soon as practicable, but no
later than thirty (30) days, after each of the vesting dates set forth in
Sections 2 and 3. Common Stock delivered upon the vesting of your RSUs will be
fully transferable (subject to any applicable securities law restrictions) and
not subject to forfeiture, and will entitle the holder to all rights of a
stockholder of the Company.

3



At any time prior to the vesting of your RSUs, you may elect to exchange some or
all of your then-outstanding unvested RSUs for an equal number of shares of
Restricted Stock (as defined under Section 8 of the Plan) by providing at least
thirty (30) days written notice to the Company and specifying therein the number
of RSUs you elect to exchange and the day you would like the exchange to occur
(the “Exchange Date”). The shares of Restricted Stock shall be issued to you
upon your execution of a Restricted Stock Agreement having the same terms and
conditions applicable to the Restricted Stock as are applicable herein to the
RSUs for which they were substituted, including without limitation the
provisions of Section 6 hereof and which Restricted Stock Agreement shall
provide: (a) that the Company shall hold the stock certificates relating to any
unvested shares of Restricted Stock on your behalf until such share become
vested and the restrictions lapse; (b) you grant the Company an irrevocable
proxy to vote any unvested shares of Restricted Stock; (c) the Company shall
offset from the Royalty (as defined in the Employment Agreement) or any sums
otherwise due to you, the amount of any dividends you receive with respect to
shares of Restricted Stock that are not vested on the record date for the
payment of such dividends, provided that the Company shall pay such dividends to
you upon the vesting of such shares of Restricted Stock; and (d) the Company
shall not make any payment to you on account of any shares of Restricted Stock
that are forfeited. With respect to any Restricted Stock you receive pursuant to
this Section 4, you shall have a right to make an election pursuant to Section
83(b) of the Code to be taxed on the Exchange Date as if you were then fully
vested in the shares of Restricted Stock.

 

The Company shall use commercially reasonable efforts to cause its Registration
Statement on Form S-8 (or successor form) filed with the Securities and Exchange
Commission covering shares subject to the Plan to remain effective and current
until such times as all of your RSUs are either delivered hereunder or forfeited
under Section 6 and, until three months after you cease being an “affiliate” of
the Company, to maintain a resale prospectus thereunder (or otherwise register
under the Securities Act of 1933, as amended) the Common Stock underlying your
RSUs.

 

5.Income Tax Withholding

 

You will be required to pay, pursuant to such arrangements as the Company may
establish from time to time, any applicable federal, state and local withholding
tax liability at the time that the value of the RSUs and/or related dividend
equivalents becomes includable in your income. In this regard, you will have the
right to elect to have the minimum amount of any required tax withholding with
respect to the vesting of RSUs satisfied by having the Company withhold a number
of shares of Common Stock otherwise deliverable to you in connection with the
vested RSUs having a Fair Market Value equal to such withholding tax liability.

 

For purposes of this Letter, “Fair Market Value” of a share of Common Stock on
any date shall be (i) if the principal market for the Common Stock is a national
securities exchange, the closing sales price per share of the Common Stock on
such day as reported by such exchange or on a consolidated tape reflecting
transactions on such exchange, or (ii) if the principal market for the Common
Stock is not a national securities exchange, the closing average of the highest
bid and lowest asked prices per share of Common

4



Stock on such day as reported by the market upon which the Common Stock is
quoted, or an independent dealer in the Common Stock, as determined by the
Company in good faith; provided, however, that if clauses (i) and (ii) are all
inapplicable, or if no trades have been made and no quotes are available for
such day, the Fair Market Value of the Common Stock shall be determined by the
Committee in good faith by any method consistent with applicable regulations
adopted by the United States Treasury Department relating to stock options or
stock valuation.

 

6.Forfeiture Events and Claw-Back

 

Notwithstanding anything else in this Letter, all RSUs that have not been paid
to you by delivery (in the case of your voluntary termination without Good
Reason, that have not been vested rather than have not been delivered) of the
underlying shares of Common Stock as required by Section 4 prior to January 1,
2018 shall be forfeited without payment (regardless of the vested status of the
RSUs) if any one of the following occurs prior to delivery as required by
Section 4 (vesting, in the case of your voluntary termination without Good
Reason) of the shares of Common Stock underlying the RSUs: (i) the Company
involuntarily terminates your employment under the Employment Agreement for
Cause; (ii) you voluntarily terminate your employment under the Employment
Agreement without Good Reason; or (iii) you breach any of the covenants set out
in Sections 5 or 6 of the Employment Agreement (“Restrictive Covenants”). The
Company reserves the right (as provided below) to claw-back shares of Common
Stock delivered under this Letter if you violate any of the Restrictive
Covenants within eighteen (18) months after the vesting of such shares of Common
Stock. If the Committee determines, in its good faith discretion, that all or
some portion of the shares of Common Stock delivered to you will be clawed-back,
then you shall be required to repay to the Company an equal number of shares of
Common Stock to that so delivered to you or, at your option, cash equal to the
Fair Market Value at the date of delivery to you of such shares of Common Stock
or a combination of shares of Common Stock having a Fair Market Value on the
date of repayment equal to the Fair Market Value of such shares at the date of
delivery thereof to you and such cash, in each case reduced by the amount of
taxes paid by you with respect to the vesting, delivery and sale of such shares.
In addition to any other remedy available to the Company under applicable law,
the Company shall have the right to offset any other amounts payable to you by
the amount of any required repayment by you which has not been repaid.
Notwithstanding the foregoing provisions of this Section 6, the Company may not
effect any forfeiture of RSUs or clawback of shares of Common Stock based on a
breach of the Restrictive Covenants unless, after providing you notice of its
intent to so exercise such right, any such breach remains uncured after 30 days
from the date you receive such notice.

 

7.[intentionally omitted]

5



8.No Guarantee of Continuation of Service

 

This grant of RSUs does not constitute an assurance of continued Service for any
period or in any way interfere with the Company’s right to terminate your
Service.

 

9.Administration

 

The Committee has the sole power to exercise its good faith judgment to
interpret the Plan and this Letter and to act upon all matters relating this
grant to the extent provided in the Plan and not inconsistent with the terms of
this Letter. Any decision, determination, interpretation, or other action taken
pursuant to the provisions of the Plan and this Letter by the Committee shall be
final, binding, and conclusive.

 

10.Amendment; Section 409A



 

The Committee may from time to time amend the terms of this grant in accordance
with the terms of the Plan in effect at the time of such amendment, but no
amendment which is unfavorable to you can be made without your written consent.

 

The Plan is of unlimited duration, but may be amended, terminated or
discontinued by the Board of Directors of the Company at any time. However, no
amendment, termination or discontinuance of the Plan will unfavorably affect
this grant.

 

Notwithstanding anything herein to the contrary, this Letter and the RSUs issued
hereunder are intended not to be governed by or to be in compliance with Section
409A of the Code. To the extent applicable, this Letter and the RSUs shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Grant Date. Notwithstanding the foregoing, the Committee
expressly reserves the right to amend the terms of the Plan and this grant with
your consent which shall not be unreasonably withheld to the extent it
determines that such amendment is necessary or desirable to comply with Section
409A of the Code, subject however to the right provided in your Employment
Agreement to require the Company to make commercially reasonable adjustments
requested by you in a manner which maintain the basic financial provisions of
the Employment Agreement, for the purposes of avoiding the application of, or
otherwise to comply with the provisions of, Section 409A of the Code.

 

Notwithstanding anything in this Letter, in the event that you are deemed to be
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and you are not “disabled” within the meaning of Section 409A(a)(2)(C) of
the Code, no payments hereunder that are “deferred compensation” subject to
Section 409A of the Code shall be made to you prior to the date that is six (6)
months after the date of your “separation from service” (as defined in Section
409A of the Code) or, if earlier, the date of your death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date. For purposes of
Section 409A of the Code, each of the payments that may be made to you hereunder
are designated as separate payments for purposes of Treasury Regulations Section
1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).

6



11.Notices

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Chief Executive Officer, TheStreet, Inc., 14 Wall Street, 15th
Floor, New York, NY 10005, or, in the case of you, at your principal residence
address as then reflected on the records of the Company or such other address as
such party may hereafter specify by notice to the other party hereto. Any notice
or other communication shall be deemed to have been given as of the date so
personally delivered or transmitted by telecopy or like transmission or on the
next business day after sent by overnight delivery service for next business day
delivery or on the fifth business day after sent by registered or certified
mail.

 

12.Representations

 

The Company hereby represents and warrants that the execution and delivery of
this Letter and the performance by the Company of its obligations hereunder have
been duly authorized by all necessary corporate action of the Company.

 

13.Amendment

 

This Letter may be amended only by a written agreement signed by the parties
hereto.

 

14.Binding Effect

 

This Letter shall be binding upon and inure to the benefit of the Company and
any successor organization which shall succeed to the Company by merger or
consolidation or operation of law, or by acquisition of all or substantially all
of the assets of the Company.

 

15.Governing Law

 

This Letter shall be governed by and construed in accordance with the internal
laws of the State of New York applicable to contracts to be performed wholly
within the state and without regard to its conflict of laws provisions that
would defer to the laws of another jurisdiction, except to the extent the laws
of the State of Delaware mandatorily govern.

 

16.Severability

 

If any provision of this Letter shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Letter shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Letter invalid, illegal or unenforceable in any way.

7



17.Execution in Counterparts

 

This Letter may be executed in one or more counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

18.Entire Agreement

 

This Letter, together with the Employment Agreement between the Company and you
dated the same date as this Letter and award agreements entered into by and
between you and the Company with respect to outstanding incentive awards and
incentive awards granted on or before the date hereof, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.

 

19.Titles and Headings

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Letter.

 

20.Consent to Jurisdiction

 

The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Letter, and waives the defense of inconvenient forum to the maintenance of any
such action or proceeding.

 



 



 

This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. The Company
may require you to provide evidence of your acknowledgment of this Letter using
such means of notification as may be communicated to you by the Company or its
service provider.

 

    Very truly yours,                 THESTREET, INC.                 By:       
Name: Elisabeth DeMarse       Title:   Chief Executive Officer           AGREED
TO AND ACCEPTED:               James J. Cramer      

8